Case 8:21-cr-00090-DMG Document 1 Filed 03/16/21 Page 1 of 10 Page ID #:1
 Case 8:21-cr-00090-DMG Document 1 Filed 03/16/21 Page 2 of 10 Page ID #:2



                                AFFIDAVIT
     I, Meagan M. Buckley, being duly sworn, declare and state

as follows:

                         PURPOSE OF AFFIDAVIT

      1.   This affidavit is made in support of a criminal

complaint and arrest warrant against Charles Richard Green

(“GREEN”) for a violation of 18 U.S.C. § 922(g)(1): Felon in

Possession of a Firearm and Ammunition.

      2.   The facts set forth in this affidavit are based upon

my personal observations; my training and experience; and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant and does not purport to set forth all of my

knowledge of or investigation into this matter.          Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and part only.

                         BACKGROUND OF AFFIANT

      3.   I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed since June 2016.

I received basic law enforcement training at the FBI Academy in

Quantico, Virginia from June 2016 to November 2016.           This

training included segments on conducting criminal

investigations, narcotics identification, gang suppression, and

other law enforcement topics.       From December 2016 to January

2021, I was assigned to the Los Angeles Metropolitan Task Force
Case 8:21-cr-00090-DMG Document 1 Filed 03/16/21 Page 3 of 10 Page ID #:3



on Violent Gangs conducting investigations of the Mara

Salvatrucha criminal street gang (“MS-13”).        Since January 2021,

I have been assigned to the Orange County Violent Gang Task

Force (“OCVGTF”), which is a multi-agency task force

investigating the criminal activities of violent gangs in the

Orange County area.

     4.   Prior to working for the FBI, I was an Assistant

District Attorney with the Essex County District Attorney’s

Office in Salem, Massachusetts from March 2014 to June 2016.
During this time, I was assigned to work fugitive, narcotic,

firearm, and gang prosecutions as well as general crimes.

     5.   During my tenure with the FBI, I have participated in

numerous investigations of violent crime, drug trafficking

organizations, and large-scale street gangs, including criminal

enterprise investigations that have involved court-authorized

interception of wire, oral, and electronic communications.           I

have participated in the investigation and prosecution of

Racketeer Influenced and Corrupt Organizations Act (“RICO”)

violations in this district.      I have become familiar with the

methods, language, structures, and criminal activities of street

gangs and transnational gangs operating in and through this

judicial district.    I have become familiar with the street and

leadership level extortion collection activities of these gangs.

I have become familiar with the types and amount of profit made

by narcotics smugglers and the methods, language, and terms

which are used to disguise the source and nature of the profits

from their illegal narcotic dealings.


                                   2
Case 8:21-cr-00090-DMG Document 1 Filed 03/16/21 Page 4 of 10 Page ID #:4



     6.   During the course of my career, I have personally

interviewed numerous gang members and narcotics traffickers in

the gang and narcotics criminal enterprise investigations I have

worked.   I have participated in the debriefing of cooperating

defendants, witnesses, confidential human sources, and

defendants who had personal knowledge regarding criminal street

gang activity, major narcotics trafficking organizations, and

other criminal offenses, including violent crimes.         Through

these efforts, I have become very familiar with the methods used
by gang members and narcotics traffickers.        Specifically, I have

become knowledgeable about the investigative techniques that are

useful and viable in certain situations and those that are not.

I have also consulted with other investigators who have

extensive training and experience in criminal enterprises and

financial investigations.     I have executed numerous search

warrants for gang and narcotics investigations seeking evidence

of the trafficking of controlled substances, weapons violations,

gang indicia, and violent crimes.

                     SUMMARY OF PROBABLE CAUSE
     7.   On August 28, 2020, Anaheim Police Department dispatch

notified Anaheim police officers that a party reported being

carjacked by a subject named “Cody” and that a firearm was used

in the commission of the carjacking.       The subject was driving a

black Honda with California license plate 8KRW273.         Anaheim

Police Officers on patrol observed the black Honda with

California license plate 8KRW273 and conducted a vehicle stop.

The officers ordered the occupants of the vehicle to exit the


                                   3
 Case 8:21-cr-00090-DMG Document 1 Filed 03/16/21 Page 5 of 10 Page ID #:5



vehicle.   The driver, later identified as GREEN, and the

passenger, later identified as Cody Rodas, exited the vehicle.

GREEN was detained and advised of his Miranda rights.           GREEN
spontaneously stated that there was a loaded firearm in the

backseat of the vehicle.      GREEN said the firearm was registered

to his girlfriend and that GREEN had taken the firearm from his

girlfriend three weeks prior to the stop.         Based on the

carjacking from which the original dispatch resulted, Newport

Beach Police Detectives wrote a search warrant for GREEN’s

vehicle.   A loaded Glock 26 firearm was located in the backseat

of the vehicle.     A certified nexus examiner viewed the firearm

and the ammunition that was loaded into the firearm.           He found

that the firearm and the ammunition were manufactured outside of

California and had therefore traveled in interstate commerce.

GREEN is a convicted felon.

                     STATEMENT OF PROBABLE CAUSE

      8.   Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.    GREEN’s Criminal History

     9.    On March 12, 2021, I reviewed GREEN’s criminal

history, as reflected on his National Crime Information Center

report, and found the following:

           a.    On April 2, 2010, GREEN was sentenced to two

years in prison for a felony charge of Second Degree Burglary,

in violation of California Penal Code § 460(B), case number

10NF909.


                                    4
 Case 8:21-cr-00090-DMG Document 1 Filed 03/16/21 Page 6 of 10 Page ID #:6



           b.     On March 18, 2016, GREEN was sentenced to three

years in state prison for a felony charge of Assault with a

Deadly Weapon, Possible Great Bodily Injury, in violation of

California Penal Code § 245(A), case number 14NF0525.

           c.     On March 18, 2016, GREEN was convicted of a

felony charge of False Imprisonment, in violation of California

Penal Code § 236, case number 14NF0525.

     B.    Law Enforcement Conducts a Vehicle Stop on GREEN and
           Finds GREEN in Possession of a Firearm and Ammunition
      10. On August 28, 2020, at approximately 11:55 a.m.,

Anaheim Police Sergeant J. McClintock was working as a Patrol

Sergeant in uniform and in a marked police vehicle.           Sergeant

McClintock received a radio dispatch regarding a possible

carjacking suspect seen in the area of Lincoln Avenue and the I-

5 Interstate.     Anaheim Police Dispatch advised that the victim

was carjacked in Newport Beach on August 26, 2020.          Anaheim

Police Dispatch further advised that the suspect had been seen

seated inside a black Honda driving in the area with a license

plate of “8KRW273.”

           a.     Based on my review of reports in the carjacking

case, the victim reported being carjacked by a subject named

“Cody” and that a firearm was used in the commission of the

carjacking.     In addition, I understand that there were two cars

identified in the search warrant: (1) the carjacking victim’s

vehicle (a black BMW); and (2) GREEN’s Honda.         The victim stated

that he tracked and followed his phone, in his vehicle, to




                                    5
 Case 8:21-cr-00090-DMG Document 1 Filed 03/16/21 Page 7 of 10 Page ID #:7



Anaheim, saw the carjacking subject in GREEN’s car, and called

the police.

     11.    Sergeant McClintock responded to the area of West

Street, north of Broadway, and waited for additional officers to

respond.    While stopped, Sergeant McClintock observed a black

Honda with the license plate of “8KRW273.”        The black Honda

turned westbound on Chestnut Street and Sergeant McClintock

began following the Honda.      The Honda turned northbound on

Walnut Street and then eastbound on Center Street.          The Honda
reached the cul-de-sac east of Walnut Street and began to turn

around.    At that point, Sergeant McClintock activated his

overhead lights and siren and stopped in front of the Honda,

preventing the Honda from exiting the cul-de-sac.          Sergeant

McClintock ordered the occupants of the Honda to exit the

vehicle.

     12.    The driver, later identified as GREEN, and the

passenger, later identified as Cody Rosas, complied and exited

the vehicle with their hands up.        Other officers arrived to

assist Sergeant McClintock.      McClintock and the supporting

officers detained GREEN and Rosas and checked the vehicle for

additional passengers.

     C.     GREEN Admits to Possessing the Firearm

     13.    Officer K. Gulley handcuffed GREEN and moved GREEN

away from the vehicle.     As Officer Gulley requested GREEN’s

information, GREEN spontaneously stated that he had a Glock 26

handgun in the vehicle.     GREEN said that the firearm belonged to

his wife.


                                    6
Case 8:21-cr-00090-DMG Document 1 Filed 03/16/21 Page 8 of 10 Page ID #:8



       14. Officer Zottneck then asked that GREEN have a seat on

a nearby curb, and GREEN complied.       At this point, GREEN made

another spontaneous statement, saying again that there was a gun

inside the vehicle.    GREEN told Officer Zottneck that he took

the gun from his girlfriend and the firearm was registered to

his girlfriend.    GREEN got into an argument with his girlfriend

and took the firearm.     GREEN said that he had been at a hotel in

Santa Ana and had not seen his girlfriend in over three weeks.

GREEN told Officer Zottneck that the vehicle was registered to
him.

       D.   Search Warrant for GREEN’s Vehicle

       15. Based on the carjacking that prompted the original

dispatch, Newport Beach Police Detective W. Depweg wrote a

search warrant for GREEN’s vehicle, a 2016 Black Honda Accord,

California License 8KRW273, Vehicle Identification Number (VIN)

1HGCR2F5XGA195242.    The vehicle was confirmed to be registered

to GREEN at 7552 Volga Drive, Huntington Beach, CA 92647.           On

August 28, 2020, the Honorable Judge L. Hurtwitz signed the

search warrant.

       16. Later the same day, on August 28, 2020, Detective

Depweg conducted a search of GREEN’s vehicle.         Inside the right

rear passenger compartment was a vehicle invoice in GREEN’s name

and a black backpack containing miscellaneous .40 caliber

ammunition.    In the front passenger seat rear pocket, Detective

Depweg located a Glock, Model 26, 9mm caliber semi-automatic

pistol, Serial Number BFTF313, loaded with nine 9mm rounds,

including one in the chamber.      The firearm was registered to


                                   7
Case 8:21-cr-00090-DMG Document 1 Filed 03/16/21 Page 9 of 10 Page ID #:9



Cecilia Green at 2113 Obara Place, Apartment C, Santa Ana, CA

92705.    This is the same address provided by GREEN during the

stop.

        17. On August 28, 2020, Detective Depweg met with GREEN

and Rosas at Newport Beach Police Department Jail and obtained

[via consent] buccal swabs from both GREEN and Rosas.          Detective

Depweg provided GREEN with Miranda warnings.        GREEN did not wish
to provide a further statement.

     E.     Interstate Nexus

        18. On February 18, 2021, FBI Task Force Officer (“TFO”)

Farshid Hashempour, who is a certified interstate nexus

examiner, examined the firearm and ammunition found in GREEN’s

vehicle.    TFO Hashempour confirmed that the firearm and the

ammunition were manufactured outside of California.          Because the

firearm and ammunition were found in California, it is TFO

Hashempour’s opinion that the firearm and ammunition traveled in

and affected interstate commerce.

                               CONCLUSION

        19. For the reasons described above, there is probable

cause to believe that GREEN has committed a violation of 18

U.S.C. § 922(g)(1): Felon in Possession of a Firearm and

//

//




                                   8
Case 8:21-cr-00090-DMG Document 1 Filed 03/16/21 Page 10 of 10 Page ID #:10




Ammunition.

Attested by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ___th
                      day of
March, 2021.


      DOUGLASF.McCORMICK
HONORABLE DOUGLAS F. MCCORMICK
UNITED STATES MAGISTRATE JUDGE




                                    9
